Filed 9/23/20 Fuentes v. Velasquez CA5




                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                       FIFTH APPELLATE DISTRICT

    JOSEPH FUENTES,
                                                                                             F077838
           Appellant,
                                                                            (Super. Ct. No. SFL-16-000203)
                    v.

    SERINA VELASQUEZ,                                                                     OPINION
           Respondent.



         APPEAL from an order of the Superior Court of Kern County. Dawn Bittleston,
Temporary Judge.
         Joseph Fuentes, in pro. per., for Appellant.
         No appearance for Respondent.
                                                        -ooOoo-
         Under a prior child custody order, Joseph Fuentes and Serina Velasquez shared
joint legal and joint physical custody of their two minor children.1 Under that order,
while each parent had significant custody or visitation time, Serina had primary care and
control of the children during the school year. Thus, the children primarily resided with

1      We refer to the parents by the first names for convenience; no disrespect is
intended.
Serina during the school year and attended a school she designated near her residence in
Bakersfield. Joseph became dissatisfied with this arrangement and filed a petition in the
trial court to modify the then existing custody order. He alleged among other things that
Serina was neglecting the children’s education since the children had been truant or tardy
to school on several occasions. Joseph’s petition requested a change in custody to have
the children (i) reside with him in Wasco and (ii) attend a school of his choice closer to
his Wasco home. Before adjudicating the petition, the trial court elected to appoint
minors’ counsel to represent the children. After a full hearing on the merits, the trial
court denied Joseph’s request to modify custody and schooling. In so ruling, the trial
court continued the parents’ joint legal and joint physical custody, continued to give
Serina the right to choose a school for the children, and also made some adjustments to
the co-parenting and visitation schedule in accordance with what had been recommended
by minors’ counsel.
       Joseph filed the present appeal. Although his appeal was taken from a subsequent
order that denied his motion for reconsideration, for reasons we shall explain, the appeal
will be treated as being from the trial court’s main order or ruling denying Joseph’s
underlying petition. On the record before us, we conclude the trial court’s decision on
the petition, including resolution of the co-parenting, schooling and other issues, was well
within the court’s broad discretion to determine what was in the best interests of the
children. Moreover, Joseph has failed to affirmatively demonstrate that any reversible
error was committed by the trial court in denying Joseph’s petition. Accordingly, the
order of the trial court is hereby affirmed.2




2      No respondent’s brief has been filed by Serina. Thus, we “may decide the appeal
on the record, the opening brief, and any oral argument by the appellant.” (Cal. Rules of
Court, rule 8.220(a)(2); see Conness v. Satram (2004) 122 Cal.App.4th 197, 200, fn. 3.)


                                                2.
                       FACTS AND PROCEDURAL HISTORY
The Preexisting Custody Order When Joseph’s Petition Filed
       Joseph and Serina have two minor children, both daughters. The older daughter
was born in 2010, and the younger daughter in 2012. In 2016, sometime after Joseph and
Serina had separated, Joseph filed a request that he be granted custody and Serina be
allowed visitation. In response, Serina filed her own request to have custody, with
Joseph to have visitation. A court trial was held on February 10, 2017, to decide the
custody issues and other matters.
       On March 7, 2017, the trial court issued its ruling and order following a court trial.
In the March 7, 2017 order, the trial court (Hon. Marcos R. Camacho) granted joint legal
custody and joint physical custody of the children to Joseph and Serina. However, during
the school year, Serina was to have primary custody of the children and the children
would attend the school designated by Serina near her residence in Bakersfield. The trial
court held this was in the best interest of the children, noting the older daughter was
already attending school there, had adapted to it and was doing well, and it was best to
have the younger daughter attend the same school as her sister. During the school year,
Joseph would have the children at his residence in Wasco on weekends from Friday after
school until Sunday at 8:00 p.m., and for a midweek visitation each Wednesday after
school to Thursday at 8:00 p.m.
       A judgment was entered by the trial court, based on the March 7, 2017 order, on
June 29, 2017.
Joseph’s Petition to Modify Custody
       On August 21, 2017, Joseph filed a petition to substantially modify the existing
custody or co-parenting arrangement. In his petition, he sought to change custody,
visitation, and the children’s school. He requested that he be awarded both legal and
physical custody of the children, who would then reside with him at his home in Wasco
and go to school in that area at a school of his choice. He asserted this would be in the

                                             3.
best interest of the children because he could provide a more stable home where school
attendance would “be first priority.” On the issue of school attendance, documents from
the children’s Bakersfield school were attached to the petition indicating there had been
several instances the children were late arriving to school or were deemed to be truant.
       Also attached to the petition were documents that Joseph indicated were from a
Child Protective Services investigation of Serina. We note that even if accurate, it
appears from the documents themselves that the investigation did not find any actionable
neglect or wrongdoing, Joseph’s accusation that Serina had been verbally or physically
aggressive with him was deemed inconclusive, and the entire matter was closed.
       On August 24, 2017, Serina filed her own request for an order, apparently seeking
to change some aspects of the existing custody and visitation schedule. The record on
appeal does not include a copy of Serina’s request, but it was subsequently considered by
the trial court on the same hearing date as Joseph’s petition.
Minors’ Counsel Appointed
       By an order filed on October 27, 2017, the trial court appointed an attorney to
serve as minors’ counsel to represent the interests of the minor children in connection
with the custody proceedings, pursuant to Family Code section 3150 et. seq. The factors
leading the trial court to appoint minors’ counsel in the proceedings below included the
children’s school attendance/truancy issues and the fact that on certain occasions Serina
had failed to timely comply with the visitation schedule provided in the existing order,
which noncompliance interfered with Joseph’s visitation of the children. We note the
order appointing minors’ counsel together with the relevant statutory provisions (see
Family Code, §§ 3150–3152) authorized the person so appointed (here, attorney Natasha
Segura-Webb) to interview the children and parents, review documents and records, and
otherwise investigate the facts affecting the interests of the minor children, and finally, to
present arguments and recommendations to the court.



                                              4.
Minors’ Counsel’s Recommendations
       On February 16, 2018, minors’ counsel presented her interim recommendations to
the trial court. The recommendations included the following: (1) continue joint legal and
joint physical custody, with Serina retaining primary custody; (2) the father’s weekly
visitation or co-parenting time would be adjusted to Thursday after school until Sunday at
6:00 p.m.; (3) each party would be specifically ordered to ensure the children’s timely
and regular school attendance; and (4) Serina’s significant other would be expressly
prohibited from transporting the children. The latter recommendation was based on an
alleged incident in which Serina’s significant other may have driven the two minor
children while he was intoxicated. The interim recommendations were immediately put
in place by order of the trial court.
       The recommendations for an adjusted visitation schedule, earlier return or pick-up
times and requirement that both parties ensure timely school attendance were apparently
presented by minors’ counsel as means to help resolve the attendance issues.
Hearing on Joseph’s Petition to Modify Custody
       The hearing on Joseph’s petition to modify custody, which sought to change the
parties’ parenting or visitation arrangements and change the children’s school, was held
by the trial court (Hon. Dawn Bittleston, Temporary Judge) on April 6, 2018. At the
hearing, the trial court heard testimony from Joseph and Serina, received documents and
heard argument from the parties as well as from minors’ counsel.
       Because there was no reporter’s transcript of the oral proceedings at the hearing,
the trial court approved a settled statement. Before doing so, minors’ counsel submitted a
proposed settled statement—at the trial court’s request—to help begin the process. The
proposed settled statement prepared by minors’ counsel included a summary by said
counsel of her recollection of the testimony of both parties, including a summary of
Serina’s testimony providing her perspective of what happened and the relevant cross-
examination of Joseph by minors’ counsel. Among other things, minors’ counsel’s

                                            5.
proposed settled statement indicated Serina had testified at the hearing to the effect that
(i) on the occasions she failed to timely drop off the children for visitation, she had been
experiencing car trouble, (ii) concerning the children’s school attendance, she believed an
important factor was the late drop-off times on nights before school, and (iii) her
significant other did not drive while intoxicated. Minors’ counsel’s proposed settled
statement also included a brief synopsis of her cross-examination of Joseph, which
minors’ counsel believed would arguably allow the inference that Joseph may have been
at fault in some of the instances of the children’s tardy attendance. However, Joseph took
issue with most of the summary set forth in minors’ counsel’s proposal, and Serina did
not appear at the settled statement hearing. Consequently, very little common ground
was found as to what transpired at the hearing on the petition. The trial court was
required to include only those few items that Joseph and minors’ counsel could both
agree had occurred at the hearing. The result was a sparse and minimalistic settled
statement. Nonetheless, it was approved by the trial court.
       According to the settled statement, at the hearing on the petition Joseph stated his
concerns about the children’s school attendance, and he also noted the existence of the
prior investigation of Serina by Child Protective Services. There were apparently
additional truancy notices issued by the children’s school in the Fall of 2017, but it was
agreed there were no further “tardies” by either child after October 31, 2017. Joseph
claimed the attendance issues had been solely Serina’s fault, and he stated the children
should reside with him in Wasco and attend a charter school known as Grimmway
Academy in Shafter. Joseph also reiterated that there was an alleged incident in which
Serina’s significant other had purportedly driven the children while he was intoxicated.
Joseph did not dispute that minors’ counsel presented certain recommendations at the
hearing, including that each parent be required to ensure the children’s timely school
attendance and that Serina’s significant other be prohibited from driving the children.
The settled statement included almost nothing of Serina’s testimony at the hearing, other

                                             6.
than to acknowledge that she testified both parties were to blame for the attendance
issues.
          Additionally, at the hearing on the petition, the final recommendations presented
by minors’ counsel were apparently essentially the same as her interim recommendations,
which we have described hereinabove, but she added that Joseph’s weekend visitation
should be extended until Monday morning. On the choice of school issue, minors’
counsel did not believe that a change of the children’s school was something that should
be imposed by the court.
The Trial Court’s Ruling on the Petition
          The trial court issued its ruling on the petition by a written minute order filed on
April 17, 2018. In the trial court’s ruling, it emphasized that it had the prerogative and
responsibility to weigh the evidence and make credibility determinations, and to reach a
decision based on the best interests of the minor children. Applying that standard, the
trial court determined that the two parents, Joseph and Serina, would continue to have
joint legal and joint physical custody. The children’s primary residence would remain
with Serina, who would have final authority in decisions relating to the children’s
schooling. Accordingly, Joseph’s requests relating to custody and schooling were denied.
Further, some adjustments were made by the trial court to the co-parenting schedule.
Joseph would have custody of the children on the first, third and fourth weekends of each
month, weekends being measured from Thursday after school to Monday return to
school. Joseph would also have physical custody of the children on the second and fifth
Thursday of each month measured from Thursday after school until Friday return to
school.
          Other orders contained in the trial court’s ruling included that both parents were
required to ensure the children’s timely attendance to school, and that Serina’s significant
other was prohibited from driving the children.
          Serina was instructed to prepare a final written order.

                                                7.
Motion for Reconsideration
       Because Serina did not prepare a final written order, Joseph submitted his own
proposed order under California Rules of Court, rule 5.125. However, the proposed order
submitted by Joseph was contrary to the trial court’s actual ruling as set forth in the
April 17, 2018 minute order, and essentially sought to change the outcome from a denial
of Joseph’s petition to having it granted. Joseph also filed written objections to the trial
court’s ruling set forth in the April 17, 2018 minute order. The trial court construed
Joseph’s papers as, in substance, a motion for reconsideration, and a hearing was
scheduled for June 29, 2018. On June 29, 2018, the trial court (i) denied the motion for
reconsideration, and (ii) ordered that all previous terms and conditions of the custody
arrangement as previously determined (i.e., its April 17, 2018 minute order) would
remain in full force and effect.
Joseph’s Appeal
       Joseph’s notice of appeal was filed on July 10, 2018. The notice of appeal
indicated it was taken from the trial court’s June 29, 2018 order. That order reflected the
court’s denial of the motion for reconsideration, which is not separately appealable.
(Code Civ. Proc., § 1008, subd. (g).) However, because the trial court’s April 17, 2018
minute order had expressly contemplated a formal written order would be prepared and
filed by Serina, which was never done (see Herrscher v. Herrscher (1953) 41 Cal.2d 300,
305–306 [noting effect of such failure]), and Joseph initiated the procedure to obtain a
final written order under California Rules of Court, rule 5.125, it appears that the April
17, 2018 minute order did not become the final order of the court until the entry of the
June 29, 2018 order. That is, the June 29th order, reasonably construed, both denied
Joseph’s motion for reconsideration and confirmed its prior custody ruling as set forth in
the minute order. Therefore, liberally construing the notice of appeal in favor of validity
(see In re Marriage of Macfarlane & Lang (1992) 8 Cal.App.4th 247, 252; Collins v. San
Francisco (1952) 112 Cal.App.2d 719, 722 [stating rule of liberal construction]), we treat

                                              8.
Joseph’s appeal as challenging the terms of the April 17, 2018 minute order which
became final on June 29, 2018.
                                       DISCUSSION
I. Standard Applicable to Joseph’s Request to Modify Existing Custody Order
       A request for modification of custody is ordinarily subject to the changed
circumstances rule. As our Supreme Court has explained: “Once the trial court has
entered a final or permanent custody order reflecting that a particular custodial
arrangement is in the best interest of the child, ‘the paramount need for continuity and
stability in custody arrangements—and the harm that may result from disruption of
established patterns of care and emotional bonds with the primary caretaker—weigh
heavily in favor of maintaining’ that custody arrangement. [Citation.] In recognition of
this policy concern, we have articulated a variation on the best interest standard, known
as the changed circumstance rule, that the trial court must apply when a parent seeks
modification of a final judicial custody determination. [Citation.] Under the changed
circumstance rule, custody modification is appropriate only if the parent seeking
modification demonstrates ‘a significant change of circumstances’ indicating that a
different custody arrangement would be in the child’s best interest. [Citation.] Not only
does this serve to protect the weighty interest in stable custody arrangements, but it also
fosters judicial economy. [Citation.]” (In re Marriage of Brown & Yana (2006) 37
Cal.4th 947, 956.)
       However, “the changed circumstance rule does not apply when a parent requests
only a change in the parenting or visitation arrangement not amounting to a change from
joint custody to sole custody, or vice versa. Instead, the trial court considers a request to
change the parenting or visitation arrangement under the best interests of the child
standard.” (In re Marriage of Lucio (2008) 161 Cal.App.4th 1068, 1072.) Thus, where a
party requests a modification that would merely involve an adjustment to the parenting or
visitation schedule—such as the particular days or times the children would reside with

                                              9.
one parent rather than the other each week—and assuming the request would not cause a
de facto alteration to the parents’ basic custody arrangement (here, joint legal and joint
physical custody), the appropriate test is simply the best interest of the children and not
the changed circumstance rule. (Id. at p. 1077; Enrique M. v. Angelina V. (2004) 121
Cal.App.4th 1371, 1378–1382 [best interest standard, not the changed circumstance rule,
applied where request was to change co-parenting residential arrangement and schooling
schedule]; accord, In re Marriage of Birnbaum (1989) 211 Cal.App.3d 1508, 1513.)
However, a request to modify the visitation or parenting schedule that amounts to a de
facto change from joint physical custody to sole physical custody is subject to the
changed circumstances rule. (See In re Marriage of Lucio, supra, at p. 1080.)
       Here, an existing final custody order was in place when Joseph filed his petition.
Although the petition could be construed as seeking a fundamental change from joint
physical custody to sole physical custody, Joseph denied that was the case. We agree
with Joseph’s more modest assessment of the scope of his petition. Rather than seeking
to change the basic joint custody structure, it appears the issues raised by his petition
were: should the children primarily reside with Joseph rather than Serina during the
school year within the overall context of their joint custody, and should the children’s
school be changed to one of Joseph’s choosing. Thus, the requested changes were more
in the nature of adjustments to parenting arrangements and visitation schedules, rather
than a fundamental modification of custody. The trial court appeared to agree, since it
applied only the straightforward best interest of the children test. We conclude the
appropriate standard in this case was the best interest of the children.
II. No Abuse of Discretion Shown in the Denial of Plaintiff’s Petition
       Where, as here, the trial court was requested to resolve a dispute between parents
in a joint custody context on issues of potential adjustments to the parenting or visitation
schedule, the trial court possesses “the broadest possible discretion” in deciding such
disputed issues. (In re Marriage of Birnbaum, supra, 211 Cal.App.3d at p. 1518.) It is

                                             10.
well established the standard of appellate review of custody and visitation determinations
is deferential abuse of discretion. (Montenegro v. Diaz (2001) 26 Cal.4th 249, 255.) The
trial court’s ruling will not be disturbed on appeal unless a clear abuse of discretion has
been shown. (Messer v. Messer (1968) 259 Cal.App.2d 507, 509.) We view the
evidence and the reasonable inferences that may be drawn therefrom in the light most
favorable to the prevailing party. (Ibid.) In general, the test for abuse of discretion is
whether the trial court exceeded the bounds of reason, all the circumstances before it
being considered. (In re Marriage of Connolly (1979) 23 Cal.3d 590, 598.) In reviewing
a custody or visitation order, we focus on whether the trial court could have reasonably
concluded that the order in question advanced the best interests of the children. (In re
Marriage of Burgess (1996) 13 Cal.4th 25, 32.) We are required to uphold the ruling if it
is correct on any basis, whether or not that basis was actually invoked. (Ibid.)
       Applying the deferential abuse of discretion standard here, it is clear that no abuse
has been shown by Joseph. To the contrary, on this record we have no difficulty finding
the trial court could have reasonably concluded its order denying Joseph’s petition and
resolving the related issues before it advanced the best interests of the children. In that
regard, we would observe that in the trial court’s prior custody order, issued only months
before Joseph filed his petition, a determination was made by the court that attending the
school near Serina in Bakersfield was in the children’s best interest, in part due to the fact
that the older daughter was adjusting well to that school and it would be best to have the
younger daughter attend the same school as her sister. Joseph’s petition suggested that
this was no longer the case, relying primarily on the notices from the school that the
children had instances of tardy attendance and truancies. However, the trial court could
have concluded otherwise, particularly when it was both reasonable and plausible under
the circumstances that the attendance issues may have been related to the late pick-up and
drop-off times under the former order. That was also consistent with Serina’s testimony,
as reported in the settled statement, that both parties were at fault concerning the

                                             11.
children’s school attendance. Furthermore, the trial court was entitled to accept the
recommendations of minors’ counsel concerning such issues. That is, it was well within
the trial court’s sound discretion to conclude, consistent with minors’ counsel’s
recommendations, that sensible adjustments to the visitation schedule, along with
requiring both parties to ensure timely school attendance, would alleviate those concerns.
Additionally, the trial court could also reasonably have decided that the alleged incident
of Serina’s significant other driving the children while intoxicated was adequately
addressed by prohibiting him from ever driving the children. As to the documents
indicating a purported Child Protective Services investigation, even if accurate, the trial
court would be warranted to place little or no value upon an investigation that was
inconclusive, made no findings of wrongdoing and was dismissed. For all these reasons,
we hold the trial court could reasonably have concluded its ruling would further the
children’s best interests, and therefore the court did not abuse its broad discretion as a
matter of law.
       Moreover, the order of the trial court denying Joseph’s petition is presumed
correct, all intendments and presumptions are indulged in its favor, and it was Joseph’s
burden on appeal to affirmatively demonstrate error. (Denham v. Superior Court (1970)
2 Cal.3d 557, 564.) Joseph has failed to meet his considerable burden in this matter of
affirmatively demonstrating that a reversible error occurred in the form of a prejudicial
abuse of discretion. Strongly disagreeing with the court’s ruling is one thing;
demonstrating reversible legal error is another.
       In summary, we find no abuse of discretion because (i) the trial court could have
and did reasonably conclude its ruling was in the best interests of the children, and
(ii) Joseph has failed to meet his burden of clearly and affirmatively demonstrating that
any prejudicial error or abuse of discretion occurred.




                                             12.
III. Other Issues Raised Fail to Show Grounds for Reversal
       We briefly discuss several discrete arguments or issues apparently raised by
Joseph in his opening brief, to the extent they are intelligible.
       First, Joseph argues the trial court did not treat him fairly in the process of arriving
at a settled statement. The trial court had asked minors’ counsel to prepare a proposed
settled statement as a starting point for the process. Joseph fails to explain how he was
prejudiced. He appears to disagree with certain items in the proposed settled statement,
but he had every opportunity to make changes, disagree, or provide any further input he
wanted. Further, the trial court plainly considered Joseph’s input, because the finally
approved settled statement was very different than minors’ counsel’s proposal. Joseph
also appears to argue the settled statement approved by the trial court did not adequately
provide a statement of the points being raised by him on appeal. Even if true, Joseph was
not prejudiced thereby, since he had ample opportunity to present any grounds for his
appeal to this court in his opening brief.
       Second, Joseph argues the trial court should not have heard or considered Serina’s
request for order at the same time as his petition because, allegedly, the trial court had
previously denied Serina’s request. Joseph has failed to show with an adequate record
that the identical request for order by Serina had been previously denied by the trial court.
Furthermore, Joseph has failed to adequately explain how he was prejudiced by the trial
court’s consideration of Serina’s request.
       Third, Joseph disagrees with the trial court’s implicit conclusion that Serina was
not solely responsible for the children’s tardy school attendance, and he generally asserts
there were records or other evidence within the trial court’s purview that should have led
to a different conclusion on that issue and other issues before the court. Joseph has failed
to provide adequate legal discussion, supported by citation to relevant authority and the
record, demonstrating any prejudicial error. (See Holden v. City of San Diego (2019) 43
Cal.App.5th 404, 418 [inadequate legal discussion on appeal waives issue]; Bank of

                                              13.
America, N.A. v. Roberts (2013) 217 Cal.App.4th 1386, 1399 [inadequate or perfunctory
argument deemed forfeited].) Moreover, Joseph is here simply disagreeing with the trial
court’s outcome by, in substance, rearguing his petition. But, as we have already
explained at length herein, the trial court’s ruling on the petition was reasonable and did
not constitute an abuse of its discretion, which conclusion proves dispositive of this
appeal.
                                      DISPOSITION
       The order of the trial court is affirmed. Joseph must bear his own costs on appeal.




                                                                         LEVY, Acting P.J.
WE CONCUR:



MEEHAN, J.



SNAUFFER, J.




                                            14.